         Case 1:13-cr-00168-JDB Document 357 Filed 07/29/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
                v.
                                                          Criminal No. 13-168-01(JDB)
MICHAEL T. SESTAK,

                          Defendant.



                                  JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Michael T. Sestak, acting as Pro Se, provide the following joint

status report pursuant to the Court’s June 24, 2020 Minute Order:

       1. Prior to this filing of the Joint Status Report, Mr. Michael T. Sestak communicated

with the government that he was unaware of the ability to file a joint response with the

government and therefore submitted his own response via overnight mail on July 29, 2020. Mr.

Michael T. Sestak advises the Court to disregard that response.

       2. All parties agree that the Court’s issued Order is now resolved and all materials have

been transferred and received by Mr. Michael T. Sestak.
Case 1:13-cr-00168-JDB Document 357 Filed 07/29/20 Page 2 of 2




                                  Respectfully submitted,

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney
                                  New York Bar Number 4444188

                             By: /s/ Brenda J. Johnson
                                  BRENDA J. JOHNSON
                                  D.C. Bar No. 370737
                                  Assistant United States Attorney
                                  National Security Section
                                  United States Attorney’s Office
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  Brenda.Johnson@usdoj.gov
                                  (202) 252-7801


                                   /s/ Michael T. Sestak
                                  Michael T. Sestak (Acting Pro Se)
                                  4840 Deer Lake Dr. East, Apt 4111
                                  Jacksonville, FL 32246
                                  (904) 574-0584
                                  Michael.T.Sestak@gmail.com




                              2
